UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3081 Dreyfus Appreciation Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Appreciation Fund, Inc. March 31, 2009 (Unaudited) Common Stocks92.5% Shares Value ($) Beverages7.2% Coca-Cola 2,198,000 96,602,100 PepsiCo 1,041,700 53,626,716 Consumer Discretionary8.0% Christian Dior 521,400 a 28,592,590 McDonald's 991,800 54,122,526 McGraw-Hill Cos. 1,169,300 26,741,891 News, Cl. A 4,603,308 a 30,473,899 News, Cl. B 230,100 a 1,771,770 Target 771,100 26,518,129 Consumer Staples24.6% Altria Group 3,271,200 52,404,624 Estee Lauder, Cl. A 600,500 a 14,802,325 Fomento Economico Mexicano, ADR 385,200 9,710,892 Kraft Foods, Cl. A 483,168 10,769,815 Nestle, ADR 2,837,650 95,203,157 Philip Morris International 3,271,200 116,389,296 Procter & Gamble 2,096,700 98,733,603 SYSCO 639,300 14,576,040 Wal-Mart Stores 949,600 a 49,474,160 Walgreen 1,953,400 a 50,710,264 Whole Foods Market 217,100 a 3,647,280 Energy21.2% Chevron 1,251,600 84,157,584 ConocoPhillips 1,460,900 57,208,844 Exxon Mobil 2,099,898 a 143,003,054 Halliburton 962,000 a 14,882,140 Occidental Petroleum 899,800 50,073,870 Peabody Energy 168,500 4,219,240 Royal Dutch Shell, ADR 608,900 26,974,270 Total, ADR 1,012,900 49,692,874 Transocean 246,048 a,b 14,477,464 Financial4.3% Bank of America 1,442,700 a 9,839,214 Berkshire Hathaway, Cl. A 392 a,b 33,986,400 HSBC Holdings (Rights) 275,166 a,b 2,783,485 HSBC Holdings, ADR 660,400 a 18,636,488 JPMorgan Chase & Co. 900,400 a 23,932,632 Health Care11.0% Abbott Laboratories 1,187,200 56,629,440 Intuitive Surgical 29,500 a,b 2,813,120 Johnson & Johnson 1,772,300 93,222,980 Medtronic 385,200 11,351,844 Merck & Co. 460,300 12,313,025 Novo Nordisk, ADR 356,400 17,100,072 Roche Holding, ADR 1,051,000 a 36,154,400 Industrial4.1% Caterpillar 514,700 a 14,391,012 General Dynamics 346,400 14,406,776 General Electric 2,996,500 a 30,294,615 McDermott International 245,800 a,b 3,291,262 United Technologies 557,900 23,978,542 Information Technology10.0% Apple 343,000 b 36,056,160 Automatic Data Processing 644,700 22,667,652 Cisco Systems 1,305,300 b 21,889,881 Intel 4,547,500 68,439,875 Microsoft 1,465,900 26,928,583 QUALCOMM 416,300 16,198,233 Texas Instruments 1,105,600 18,253,456 Materials2.1% Freeport-McMoRan Copper & Gold 154,300 a 5,880,373 Praxair 529,400 35,623,326 Rio Tinto, ADR 20,300 a 2,721,418 Total Common Stocks (cost $1,874,431,932) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $17,544,000) 17,544,000 c Investment of Cash Collateral for Securities Loaned6.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $125,954,163) 125,954,163 c Total Investments (cost $2,017,930,095) 99.3% Cash and Receivables (Net) .7% Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At March 31, 2009, the total market value of the fund's securities on loan is $125,583,801 and the total market value of the collateral held by the fund is $125,954,163. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $2,017,930,095. Net unrealized appreciation on investments was $64,912,749 of which $487,314,559 related to appreciated investment securities and $422,401,810 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 -Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 1,951,485,287 131,357,557 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either invested in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Appreciation Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: May 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: May 28, 2009 By: /s/ James Windels James Windels Treasurer Date: May 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
